EX-99.p.17 CODE OF ETHICS Eaton Vance Corp. Eaton Vance Management Boston Management and Research Eaton Vance Investment Counsel Eaton Vance Management (International) Limited Eaton Vance Trust Company Eaton Vance Distributors, Inc. Eaton Vance Funds Effective:September 1, 2000 (as revised May 15, 2010) TABLE OF CONTENTS Table of Contents1 Governing Principles Part I.Policy on Personal Securities Transactions Part II.Code of Business Conduct and Ethics for Directors, Officers andEmployees General Provisions Appendix 1.Procedures for Policy on Personal Securities Transactions Appendix 2.Policies to Implement Eaton Vance’s Policy Against Insider Trading Appendix 3.Restricted Securities List Procedures Appendix 4.Foreign Corrupt Practices Act Policy GOVERNING PRINCIPLES You have the responsibility at all times to place the interests of Clients first, to not take advantage of Client transactions, and to avoid any conflicts, or the appearance of conflicts, with the interests of Clients.The Policy on Personal Securities Transactions provides rules concerning your personal transactions in Securities that you must follow in carrying out these responsibilities.You also have a responsibility to act ethically, legally, and in the best interests of Eaton Vance and our Clients at all times.The Code of Business Conduct and Ethics sets forth rules regarding these obligations.You are expected not only to follow the specific rules, but also the spirit of the Code of Ethics. 1The policies and procedures attached to this Code of Ethics as Appendices 1-4 provide additional guidance on certain topics addressed in the Code but are not a part of the Code. 2 PART I POLICY ON PERSONAL SECURITIES TRANSACTIONS DEFINITIONS Company refers to each of Eaton Vance Corp. (EVC), Eaton Vance Management (EVM), Boston Management and Research (BMR), Eaton Vance Investment Counsel (EVIC), Eaton Vance Management (International) Limited (“EVMI”), Eaton Vance Trust Company (“EVTC”) and Eaton Vance Distributors, Inc. (EVD), and each Fund and each Non-advised Portfolio. Fund is each investment company registered under the Investment Company Act of 1940 for which EVM or BMR acts as the investment adviser or, if such investment company has no investment adviser, for which (i) EVM or BMR acts as the administrator/manager (non-advisory) and (ii) EVD acts as the principal distributor. Sub-advised Fund is each investment company registered under the Investment Company Act of 1940 for which EVM or BMR acts as the investment sub-adviser. Non-advised Portfolio is each investment company registered under the Investment Company Act of 1940 which has an investment adviser or sub-adviser other than EVM or BMR, and in which a Fund invests all of its investable assets. Client is any person or entity, including a Fund or a Sub-advised Fund, for which EVM, BMR, EVIC, EVMI or EVTC provides investment advisory services. Access Person is each of the following: (1) a director, trustee, or officer of a Fund, of EVM, of BMR, or of EVIC; (2) a director, trustee, or officer of a Non-advised Portfolio, who is not also an employee or officer of the investment adviser of such Non-advised Portfolio; (3) an employee, consultant, or intern of EVC, EVM, BMR, EVIC, EVMI, EVTC, or a Fund who, in connection with his or her regular functions or duties, makes, participates in, or has access to nonpublic information regarding the purchase or sale of Securities by a Client, or whose functions relate to the making of any recommendations with respect to the purchases or sales (including a portfolio manager, investment counselor, investment analyst, member of a trading department, most administrative personnel in the investment counselor department, the equity investment department, and each income investment department, and certain members 3 (4) of the investment operations department, separately managed account operations department, information technology department and fund administration department) or who, in connection with his or her regular functions has access to nonpublic information regarding such recommendations (including certain members of the fund administration department and information technology department); (5) an employee, consultant, or intern of EVC, EVM, BMR, EVIC, or a Fund who, in connection with his or her regular functions or duties, has access to nonpublic information regarding portfolio holdings of a Fund or Sub-advised Fund (including a portfolio manager, investment analyst, member of a trading department, most administrative personnel in the equity investment department and each income investment department, and certain members of the investment operations department, separately managed account operations department, information technology department, corporate communications department, and fund administration department); (6) a natural person in a control relationship to a Fund or EVM, BMR, EVIC, EVMI, or EVTC who obtains nonpublic information concerning recommendations made to the Fund or other Client with regard to the purchase or sale of Securities by the Fund or other Client; (7) an employee of EVD or EVM who is a registered representative or registered principal; and (8) a director, officer or employee of EVD who is not a registered representative or registered principal but who, in the ordinary course of business, makes, participates in, obtains or, in EVD’s judgment, is able to obtain nonpublic information regarding, the purchase or sale of Securities by a Fund, or whose functions or duties in the ordinary course of business relate to the making of any recommendation to a Fund regarding the purchase or sale of Securities. Employees and officers of an investment adviser or sub-adviser of any Non-advised Portfolio will be covered by the code of ethics of that investment adviser or sub-adviser.If any Fund or Sub-advised Fund has an investment adviser or sub-adviser other than EVM or BMR, the employees and officers of that investment adviser or sub-adviser will be covered by the code of ethics of that investment adviser or sub-adviser.The codes of ethics of each investment adviser or sub-adviser to a Fund or Non-advised Portfolio other than EVM or BMR will be approved by the Board of Trustees of the Fund or Non-advised Portfolio, as appropriate. Investment Professional is each of the following: (1)an employee of EVC, EVM, BMR, EVIC, or of a Fund or Sub-advised Fund, who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of Securities by the Fund, Sub-advised Fund or other Client (including a portfolio manager, an investment counselor, and an investment analyst); and 4 (2)a natural person who controls a Fund or EVM, BMR or EVIC and who obtains information concerning recommendations made to the Fund or other Client with regard to the purchase or sale of Securities by the Fund or other Client. Every Investment Professional is also an Access Person. Reporting Person is each registered representative and registered principal of EVD or EVM. Independent Fund Trustee is a trustee of a Fund or a Non-advised Portfolio who is not an “interested person” of the fund (as determined under the Investment Company Act of Immediate Family of any person includes his or her spouse, minor children, and relatives living in his or her principal residence. Designated Broker is any one of the following broker-dealer firms: (1) Charles Schwab; (2) E*Trade; (3) Fidelity; (4) Merrill Lynch; (5) Morgan Stanley; (6) Smith Barney; (7) TD Ameritrade; or (8) UBS. Securities means anything that is considered a “security” under the Investment Company Act of 1940, including most kinds of investment instruments, including: 1. stocks and bonds; 2. shares of exchange traded funds; 3. shares of closed-end investment companies, including shares of Eaton Vance closed-end Funds; 4. options on securities, on indexes and on currencies; 5. investments in all kinds of limited partnerships; 6. investments in non-U.S. unit trusts and non-U.S. mutual funds; 7. investments in private investment funds, hedge funds, private equity funds, venture capital funds and investment clubs. The term “Securities” does not include: a.direct obligations of the U.S.
